921 F.2d 276
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUGHES, Plaintiff-Appellant,v.Charles GOMERY, Defendant-Appellee.
No. 90-1147.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
William Hughes, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages and declaratory relief, Hughes sued several prison officials employed at Jackson (Michigan) State Prison, alleging various constitutional and statutory violations.  The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Hughes filed a timely appeal from this judgment.


3
In his complaint, Hughes alleged that during a search of his person for weapons he was required by prison officers to extend his arms outward, parallel to the floor, in a posture he characterized as a "human cross."    Hughes alleges that as he assumed this position the defendant officers repeated the phrase "Klu Klux Klan."    Hughes further alleged that the incident was so insulting as to cause severe emotional anxiety, and constituted a violation of his eighth amendment right to be free from the infliction of cruel and unusual punishment.


4
It may be that defendants' conduct, if in fact it occurred, constitutes inexcusable behavior warranting intradepartmental censure or reprobation.  However, the alleged conduct does not rise to the level of a constitutional violation, and the district court's dismissal of the complaint as frivolous under section 1915(d) was not in error, because the complaint lacked an arguable basis in law.    See Nietzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, the judgment of the district court dismissing the complaint is hereby affirmed.